     Case 1:19-cv-00130-SPW-TJC Document 62 Filed 08/28/20 Page 1 of 3



Shiloh S. Hernandez
Melissa A. Hornbein
Western Environmental Law Center
103 Reeder’s Alley
Helena, Montana 59601
(406) 204-4861
hernandez@westernlaw.org
hornbein@westernlaw.org

Attorneys for Plaintiffs

Nathaniel Shoaff (pro hac vice)
Sierra Club
2101 Webster Street, Suite 1300
Oakland, CA 94612
(415) 977-5610
nathaniel.shoaff@sierraclub.org

Attorney for Plaintiff Sierra Club

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 MONTANA ENVIRONMENTAL                   Case No. 1:19-cv-00130-SPW-TJC
 INFORMATION CENTER, et al.,

              Plaintiffs,                PLAINTIFFS’ MOTION FOR
                                         PRELIMINARY INJUNCTION
       vs.

  DAVID BERNHARDT et al.,

              Defendants.


      Pursuant to Federal Rule of Civil Procedure 65, Plaintiffs Montana

Environmental Information Center, Indian People’s Action, 350 Montana, Sierra
      Case 1:19-cv-00130-SPW-TJC Document 62 Filed 08/28/20 Page 2 of 3



Club, and WildEarth Guardians (collectively, “Conservation Groups”) move for a

preliminary injunction to enjoin Federal Defendants and Intervenor-Defendant

Westmoreland Rosebud Mining LLC (WRM) from implementing the mining plan

for Area F of the Rosebud Mine. Pursuant to this mining plan, WRM has begun

initial strip-mining operations in the prairie headwaters basin designated as Area F.

A preliminary injunction is necessary to preserve the status quo until the merits of

this litigation can be resolved.

      The Conservation Groups are entitled to a preliminary injunction for the

reasons set forth in the accompanying brief in support of this motion. The groups

are likely to succeed on the merits of their claims under the National

Environmental Policy Act (NEPA) and Endangered Species Act (ESA). The

groups will suffer irreparable harm from WRM’s strip-mining activities, which

cannot be undone, once completed. This harm outweighs any potential harm to

Federal Defendants or WRM because the proposed strip-mining is unnecessary—

any needed coal may be obtained from existing permit areas at the mine. The

public interest in assuring the rule of law, protecting the environment, and

requiring Federal Defendants to consider a just transition for the local communities

strongly supports an injunction.

      Accordingly, the Conservation Groups respectfully request that this Court

grant an order for a preliminary injunction to maintain the status quo and enjoin

                                          2
     Case 1:19-cv-00130-SPW-TJC Document 62 Filed 08/28/20 Page 3 of 3



Federal Defendants and WRM from authorizing, allowing, or implementing the

Area F mining plan, as well as any further relief the Court deems proper.

      Respectfully submitted this 28th day of August, 2020.

                                      /s/ Shiloh Hernandez
                                      Shiloh S. Hernandez
                                      Western Environmental Law Center
                                      103 Reeder’s Alley
                                      Helena, Montana 59601
                                      (406) 204-4861
                                      hernandez@westernlaw.org

                                      Melissa A. Hornbein
                                      Western Environmental Law Center
                                      103 Reeder’s Alley
                                      Helena, Montana 59601
                                      (406) 204-4852
                                      hornbein@westernlaw.org

                                      Attorneys for Plaintiffs Montana
                                      Environmental Information Center, Indian
                                      People’s Action, 350 Montana, WildEarth
                                      Guardians, and Sierra Club

                                      Nathaniel Shoaff (admitted pro hac vice)
                                      Sierra Club
                                      2101 Webster Street, Suite 1300
                                      Oakland, CA 94612
                                      (415) 977-5610
                                      nathaniel.shoaff@sierraclub.org

                                      Attorney for Plaintiff Sierra Club




                                         3
